Citation Nr: 0901563	
Decision Date: 01/14/09    Archive Date: 01/22/09	

DOCKET NO.  05-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for myotonic dystrophy, 
claimed as muscle weakness and muscle deterioration, 
secondary to service-connected residuals of malaria.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VARO in 
Houston, Texas, that denied entitlement to the benefit 
sought.  

In August 2007 the United States Court of Appeals for 
Veterans Claims (Court) received a Notice of Appeal from the 
June 2007 Board decision.  In February 2008 the Court issued 
a Memorandum Decision in which it vacated the Board's 
decision and dismissed the appeal due to the death of the 
veteran in July 2007.  


FINDING OF FACT

The veteran died in July 2007.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board does not have 
jurisdiction to adjudicate the merits of the appeal.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1202 
(2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of jurisdiction 
per the Memorandum Decision issued by the Court in February 
2008.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008).  

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions were subsumed in the 
decision by Board.  See Smith, 10 Vet. App. 333-34; 
38 C.F.R. § 20.1004 (2008).  

The veteran's appeal to the Board has become moot by virtue 
of his death and must be dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1032 
(2008).  

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate any of its 
decision upon which this case was premised.  In reaching this 
determination, the 






Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2008).  


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


